DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-12 in the reply filed on 14 March 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 14 March 2022.

Information Disclosure Statement
The information disclosure statement submitted on 28 February 2020 has been considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities. Line 3 of the claim reads “the batter cooling plate”. The word “battery” is misspelt.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the battery plates" on line 12.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2009/0023056, hereinafter Adams in view of U.S. Pre-Grant Publication No. 2006/0021745, hereinafter Fritze.
Regarding claim 1, Adams teaches a battery thermal management system (20) (paragraph [0035]).
The battery thermal management system (20) includes a plurality of flat cooling tubes (30, “cooling plates”) used to cool battery cells. Each flat cooling tube (30, “cooling plate”) has a coolant inlet, a coolant outlet and a coolant flow path extending through the flat cooling tube (30, “cooling plate”) (paragraphs [0039, 0040] and figures 6-8).
A heat exchanger (“chiller”) is configured to remove heat from the flow of coolant (paragraph [0039]).
A coolant manifold (32) includes an input cylinder (36, “first coolant chamber”) extending in a longitudinal direction. The input cylinder (36, “first coolant chamber”) is fluidly coupled to the heat exchanger (“chiller”) to receive a flow coolant therefrom (paragraphs [0039, 0042] and figure 4). 
The coolant manifold (32) further includes an output cylinder (38, “second coolant chamber”) extending in the longitudinal direction. The output cylinder (38, “second coolant chamber”) is fluidly coupled to the heat exchanger (“chiller”) to deliver a flow coolant thereto (paragraphs [0039, 0042] and figure 4).
The input cylinder (36, “first coolant chamber”) and the output cylinder (38, “second coolant chamber”) are spaced apart and separated by an air gap (figures 4 and 10). 
A series of webs are arranged in the longitudinal direction to join the input cylinder (36, “first coolant chamber”) and the output cylinder (38, “second coolant chamber”) (figure 4). The entire manifold is a monolithic aluminum structure (paragraph [0042]).
A plurality of end fittings (62, “connectors”) are in one-to-one correspondence with each of the flat cooling tubes (30, “cooling plates”). Each end fitting (62, “connector”) is mounted to the coolant manifold (32) via hoses (68). Each end fitting (62, “connector”) includes a first fluid port connected to the input cylinder (36, “first coolant chamber”) and a second fluid port connected to the output cylinder (38, “second coolant chamber”). Each end fitting (62, “connector”) also includes a third fluid port in fluid communication with the first fluid port through the end fitting (62, “connector”) and a fourth fluid port in fluid communication with the second fluid port through the end fitting (62, “connector”). The third fluid port is fluidically coupled to the coolant inlet of the corresponding flat cooling tube (30, “cooling plate”) and the fourth fluid port is fluidically coupled to the coolant outlet of the corresponding flat cooling tube (30, “cooling plate”) (paragraphs [0047-0049] and figures 9 and 11).
Adams does not specify the material of the end fittings (62, “connectors”). Adams does contemplate using plastic for various components within the battery thermal management system (20) (paragraph [0043]).
Adams fails to teach that the end fittings (62, “connectors”) are plastic.
The use of plastic connectors within arrangements analogous to Adams’s is known in the art – see, e.g. Fritze. Fritze teaches a plastic tube fitting (318) for connecting coolant inlet tubing (320) to a cooling plate (300) (paragraph [0057] and figure 16).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use plastic end fitting (62, “connectors”) without undue experimentation and with a reasonable expectation of success.
Regarding claim 2, Adams teaches that the coolant manifold (32) extends over a length dimension in the longitudinal direction (figure 4). 
Adams fails to teach a ratio between the length dimension of the manifold and the cumulative extent of the webs.
The choice of web size and spacing is a design configuration dependent on the thickness of the webs and desired stability of the double-barreled manifold. It would be within the purview of the ordinarily skilled artist before the effective filing date of the claimed invention to select a ratio that would ensure stability and optimize material use. 
Regarding claim 5, Adams teaches that the coolant manifold (32) includes a first plurality of holes extending through a wall of the input cylinder (36, “first coolant chamber”) and a second plurality of holes extending through a wall of the output cylinder (38, “second coolant chamber”) (paragraph [0042] and figure 4). 
Each of the holes of the input cylinder (36, “first coolant chamber”) are connected to the first fluid ports of each end fitting (62, “connector”), therefore they are “co-located”. 
Similarly, each of the holes of the output cylinder (38, “second coolant chamber”) are connected to the second fluid ports of each end fitting (62, “connector”), therefore they are “co-located”. 
Regarding claim 6, Adams teaches that the end fittings (62, “connector”) are mounted to the coolant manifold (32) via hoses (68) at the plurality of holes extending through the walls of the input cylinder (36, “first coolant chamber”) and the output cylinder (38, “second coolant chamber”) (paragraph [0047] and figure 10). Therefore, the holes are “mounting locations”. A pair of holes could be arbitrarily chosen – one from each of the input cylinder (36, “first coolant chamber”) and the output cylinder (38, “second coolant chamber”) - and a straight line could then be drawn to connect the pair of holes. As the holes are coincident with the “mounting locations”, the line would necessarily include a pair of “mounting locations” and one hole each from the input cylinder (36, “first coolant chamber”) and the output cylinder (38, “second coolant chamber”).
Regarding claim 7, the pairs of holes (“mounting locations”) could be so chosen that the lines are at an oblique angle to the longitudinal direction of the coolant manifold (32).
Regarding claim 8, Adams teaches that ends of each fitting (62, “connector”) include beading for retaining the hoses (68) (paragraph [0047]). Adams further teaches that a chemical bonding technique may also be used (paragraph [0047]). Use of chemical bonding would result in a seal positioned between the beads (“in a recess”). The seal would be between the first and second fluid ports and the corresponding holes on the coolant manifold (32).
Regarding claim 9, Adams teaches that all of the flat cooling tubes (30, “cooling plates”) are stacked to face the coolant manifold (32) and its input cylinder (36, “first coolant chamber”) and its output cylinder (38, “second coolant chamber”) (figure 10). Therefore it can be said that some flat cooling tubes (30, “cooling plates”) are arranged on a side of the coolant manifold (32) that corresponds to the input cylinder (36, “first coolant chamber”) and some of flat cooling tubes (30, “cooling plates”) are arranged on a side of the coolant manifold (32) that corresponds to the output cylinder (38, “second coolant chamber”).
Regarding claim 10, Adams teaches that the fittings (62, “connectors”) are mounted along the longitudinal direction of the coolant manifold (32) (figure 10). Given that all of the flat cooling tubes (30, “cooling plates”) face both the input cylinder (36, “first coolant chamber”) and the output cylinder (38, “second coolant chamber”), the corresponding fittings (62, “connectors”) could be arbitrarily designated as belonging to either group and could then be selected such that they alternate along the longitudinal direction of the coolant manifold (32). 
Regarding claim 11, Adams teaches that all of the fittings (62, “connectors”) have the same orientation (figure 10). However, given that each fitting (62, “connector”) is symmetrical relative to its midline (figure 9), its configurations prior to and after a 180° rotation are the same.
Regarding claim 12, Adams teaches that the third and fourth fluid ports of each fitting (62, “connector”) are connected to the flat cooling tubes (30, “cooling plates”) by way of a sleeve in the shape of a hose (figure 9).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2009/0023056, hereinafter Adams in view of U.S. Pre-Grant Publication No. 2006/0021745, hereinafter Fritze as applied to claim 1 above and further in view of U.S. Patent No. 4,231,524, hereinafter Aprea.
Regarding claim 3, Adams teaches a planar surface (“flange”) located on one side of each of the input cylinder (36, “first coolant chamber”) and the output cylinder (38, “second coolant chamber”) (figure 4). The planar surface (“flange”) is connected to and thus can be said to extend from the webs (“planar surfaces”) of each of the input cylinder (36, “first coolant chamber”) and the output cylinder (38, “second coolant chamber”) (figure 4). A plurality of nozzles (40, “studs”) extend from the planar surface (“flange”) of each of the input cylinder (36, “first coolant chamber”) and the output cylinder (38, “second coolant chamber”).
Each fitting (62, “connectors”) is mounted to the coolant manifold (32) by way of a nozzle (40, “stud”) from each of the input cylinder (36, “first coolant chamber”) and the output cylinder (38, “second coolant chamber”).
The fittings (62, “connectors”) are mounted to the nozzles (40, “studs”) of the coolant manifold (32) via hoses (68). 
Adams fails to teach that the nozzles (40, “studs”) are threaded. 
The use of threading on nozzles for the purpose of ensuring a secure hose attachment is known in the art – see, e.g. Aprea (col. 2, lines 32-37). 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to include threading on the nozzles (40, “studs”) for the purpose of securely attaching the hoses (68) to the nozzles (40, “studs”).
Regarding claim 4, Adams teaches that between the input cylinder (36, “first coolant chamber”) and the output cylinder (38, “second coolant chamber”) (and thus between neighboring fittings (62, “connectors”) there is no flat surface (“flange”).
	The examiner notes that the claim recites a product, but also includes a limitation directed to a particular method for obtaining the structure of the claimed product.  Specifically, claim 4 recites that portions of the flanges have been removed.  Patentability of product-by-process claims is based on the product itself.  If the product in the product-by-process claim is the same as or obvious from the product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113 citing In re Thorpe, 777 F.2d 695,698, 227 USPQ964, 966 (Fed. Cir. 1985).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEWART A FRASER/Primary Examiner, Art Unit 1724                                                                                                                                                                                                        
LILIA V. NEDIALKOVA
Examiner
Art Unit 1724